Title: Articles of Agreement with James Bloxham, 31 May 1786
From: Washington, George,Bloxham, James
To: 



[31 May 1786]

Articles of Agreement entered into this 31st day of May in the year 1786 between George Washington Esqr of the County of Fairfax and Commonwealth of Virginia of the one part, and James Bloxham lately from the Shire of Gloucester in the Kingdom of England Farmer of the other part. Witnesseth, That the said James Bloxham for and in consideration of the wages, allowances, and priviledges hereinafter mentioned, doth agree with, and oblige himself to serve, the said George Washington for the space of one year; to commence the first day of the present Month, in the capacity of a Farmer and Manager of such parts of Husbandry, as shall be committed to his charge; and will, to the utmost of his skill and abilities, order & direct the same (with the approbation of the said George Washington) to the best advantage. That he will, at all times, and upon all occasions, suggest such plans for the improvement of the said George Washingtons Farms, and the stocks of Horses, Cattle, Sheep, Hogs &ca which are on them as to him shall appear most conducive to his interest. Will keep regular Accts of the said Stock—and will strictly observe & follow all such orders and directions as he shall from time to time receive from his said employer; for this, and for other purposes. That when thereunto required, he will buy, at the expence of the said Washington, Cattle or Sheep for feeding, or for Store; and will dispose of the same, or any others, to the best advantage; attending particularly to the care & management of the Stock of every kind, both in Winter & Summer—as well those for the use and benefit of the Farms, and for family consumption, as those which may be fatted for Market. That he will use his utmost endeavours to encrease, and properly distribute, the Manure in the farms; and

also will improve to the best of his judgment, the implements of husbandry necessary thereto—and will instruct, as occasion may require, and opportunities offer, the labourers therein how to Plow, Sow; Mow, Reap; Thatch; Ditch; Hedge &ca in the best manner. And generally, that he will consider the said Washingtons interest as his own, and use his true endeavour to promote it accordingly. In consideration whereof the said George Washington doth agree to pay the said James Bloxham Fifty Guineas for his years Services, to be compleated on the first day of May 1787; and will allow him the said Bloxham, ten guineas besides, towards defraying the expences of bringing his wife and family to this Country. That when they shall have arrived, he will provide him, & them, a decent and comfortable House to reside in, by themselves; will lend them two Cows for Milk—a Sow to raise Pigs for their own eating (but not to sell)—and give them as much Bran as is sufficient to brew Beer for his familys use. And moreover, will allow them for the part of the year which will remain after the arrival of his family and leaving his present board, at the rate of Six hundred pounds of Porke or Beef, and Eight hundred pounds of middling flour, per annum, and likewise a piece of ground sufficient for a Garden, and firewood. The said George Washington also agrees to provide the said James Bloxham with a horse to ride on for the purpose of superintending the business herein required—or, if the said Bloxham shall find his own horse, to allow pasturage & reasonable feed for him. Lastly, it is agreed between the said George Washington & James Bloxham, that if the said James should not return to England at the expiration of the year for which he now engages, and his conduct shall be such as to merit the approbation of the said George Washington, that then, and in those cases, his wages for the next year shall be Sixty Guineas; and the other allowances and priviledges the same as those of the present year. In testimony of all, and each of these Articles, and for the full and perfect compliance therewith, the parties to these presents hath interchangeably set their hands and Seals, and to the other, doth bind himself in the Sum of One hundred pounds Currt money of Virginia, the day and year first written.

               
                  Signed sealed &ca
                  Go: Washington
               
               
                  in the presence of
                  James Bloxham
               
               
                  Geo: A. Washington
                  
               
            
